Case 2:16-cv-08033-AB-FFM Document 309 Filed 12/14/18 Page 1 of 1 Page ID #:9173


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL


 Case No.:      CV 16-08033-AB (FFMx)                          Date:     December 14, 2018


 Title:    Nomadix, Inc. v. Guest-Tek Interactive Entertainment Ltd.


 Present: The Honorable        ANDRÉ BIROTTE JR., United States District Judge
                 Carla Badirian                                   Chia Mei Jui
                 Deputy Clerk                                    Court Reporter

      Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
                 Mark Lezama                                 Steven J Rocci, PHV
                 Justin J Gillett                           Michael J Swope, PHV

 Proceedings:          STATUS CONFERENCE RE PRETRIAL CONFERENCE (held
                       and completed)

     Also present are counsel Gregory B Koltun and Nicole Smith, for Movant Gate
Worldwide Holdings, LLC.

       Court and counsel confer. For the reasons stated on the record, the Court sets a
further Status Conference for Friday, January 4, 2019, at 10:00 AM.

        The parties shall file a brief specifically on the issue of the Court’s power to enjoin
the filings in the patent court. The Court orders Plaintiff’s brief to be filed on or before
Friday, December 21, 2018, and the Defendant’s be filed on or before December 28,
2018. Each brief shall not exceed 10 pages.

       The current litigation stay shall continue in effect until the date of the continued
Status Conference/Pretrial Conference.




                                                                                      00    :    20
CV-90 (12/02)                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB
